Citation Nr: 0701430	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-06 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	[redacted]


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is the widow of the veteran, who had recognized 
active service in November 1942 through July 1945.  This case 
is before the Board of Veterans' Appeals (Board) on appeal 
from a June 2004 rating decision by the Manila Department of 
Veterans Affairs (VA) Regional Office (RO).  

A Decision Review Officer (DRO) hearing was scheduled in 
November 2004.  In correspondence received in November 2004, 
the appellant indicated that she was unable to travel to the 
hearing as per her doctor's advice.  In correspondence 
received in February 2005, the appellant requested to have 
the hearing rescheduled in March 2005.  In March 2005, the 
appellant's representative and Dr. H. C. D. appeared for the 
DRO hearing without the appellant.  After being advised that 
a formal hearing could not be held without the appellant 
present, an informal hearing was held.  On the March 2005 
Form 9, the appellant's representative requested a Board 
hearing in Washington, D.C.  In a statement dated in April 
2006, the appellant requested that she be excused from the 
hearing due to ill health.  Her statement is deemed as a 
withdrawal of the hearing request.    


FINDINGS OF FACT

1.  In an unappealed August 1991 decision the RO denied the 
appellant's claim seeking to establish service connection for 
the cause of the veteran's death based essentially on a 
finding that the evidence did not show that the veteran's 
service-connected disability contributed substantially or 
materially to his death.  

2.  Evidence received since the August 1991 decision tends to 
show that the veteran had residuals of a service-connected 
disability that contributed to his death and thus relates to 
an unestablished fact necessary to substantiate the claim; 
considered by itself or together with previous evidence of 
record, it raises a reasonable possibility of substantiating 
the claim.

3.  During his lifetime, service connection was in effect for 
residuals of gunshot wound (GSW) to the left chest with 
chronic pleurisy, rated 20 percent disabling; and GSW to the 
left chest with injury to muscle group II, rated 20 percent 
disabling.  

4.  The veteran died in April 1987; the immediate cause of 
death was respiratory arrest due to chronic obstructive lung 
disease and a significant condition contributing to death but 
not resulting in the underlying cause was left diaphragmatic 
hernia.  

5.  Competent evidence indicates that the veteran's service-
connected GSW residuals led to a left diaphragmatic hernia 
that substantially or materially contributed to cause or 
hastened his death or was an underlying cause of the death-
causing respiratory disabilities.


CONCLUSION OF LAW

1.  Evidence received since the August 1991 rating decision 
denying service connection for the cause of the veteran's 
death is new and material, and the claim for service 
connection for such disability may be reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  Service connection for the cause of the veteran's death 
is warranted. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claims.

II.  Factual Background

Correspondence dated in May 1946 from A. D. A., a Resident 
Physician Assistant, indicated that the veteran had empyema 
as a result of a bullet wound in the left chest that pierced 
his lung. 

1984 to 1987 records from Silliman University Medical 
Department X-ray Department included a July 1984 x-ray report 
that revealed pneumonic consolidation in the left lung base 
at the left costophrenic angle.  Interstitial pneumonia in 
both the mid and lower lung fields with underlying chronic 
bronchitis or asthmatic bronchitis and fibrosis in both upper 
lung fields.  A January 1987 X-ray showed calcified 
fibronodular PTB in both upper lungs.  The heart shadow was 
not enlarged.  There was a homogenous density noted at the 
left costophrenic angle.  A March 1987 x-ray report showed a 
6.0 mm calcified nodular density or PTB was noted at the 
right upper peripheral lung field.  The lungs were indicative 
of pulmonary emphysema.  A 2.0 mm calcified modular density 
was likewise noted at the medial aspect of the right lung 
base.  The previously reported homogenous density with a 
sharp border was again noted in the left peripheral lung base 
associated with pleural reaction.  This density raised the 
following possibilities:  localized pneumonia, lung abscess, 
herniated bowel loops with accompanying pneumonia in the left 
lung base.  

A January 1987 statement from Dr. C. S. R. indicated that the 
veteran had been under her care for PTB that was moderately 
advanced with underlying chronic bronchitis and pulmonary 
emphysema since 1984.  

A January 1987 statement from Dr. E. S. B. showed that the 
veteran was suffering from difficulty of breathing secondary 
to chronic emphysema.  

The veteran died in April 1987, at age 66.  His death 
certificate listed cardiac arrest as the immediate cause of 
death as respiratory arrest due to chronic obstructive lung 
disease.  Left diaphragmatic hernia is listed as significant 
condition contributing to death but not related to the 
underlying cause of death.  At the time of the veteran's 
death, service connection was in effect for left chest GSW 
with pleurisy, rated as 20 percent rating disabling and left 
chest GSW that involved muscle group II, rated as 20 percent 
disabling.  Essentially, the appellant and her representative 
contend that the veteran's service-connected GSW residuals 
caused or contributed to cause his death.  

An unclear record from Dr. D. B. indicated that the veteran 
had symptoms of TB from his wound.  The date and context of 
the record was unclear.

An August 1987 medical certificate from Dr. C. J. U., the 
attending physician and who also signed the veteran's death 
certificate, provided a relevant past medical history, 
including 1987 x-ray results.  Dr. C. J. U. indicated that 
despite an in-take of a bronchodilator and other medications, 
the veteran continued to be short of breath.  He was admitted 
to Holy Child Hospital under her care.  On admission, there 
was a marked decrease in air entry on both lung fields and 
wheezing.  On chest x-ray he had emphysematous changes n the 
right lung and bowel loops note in the left chest, possibly 
from left diaphragmatic hernia.  He was treated with a 
bronchodilator (Aminophylline drip) and antibiotics were 
added to regimen, but the veteran remained dyspneic, he was 
transferred to ICU.  The Aminophylline drip was changed to 
Bricanyl drip, but no improvement was seen.  It was reported 
that he had changes of chronic lung disease and pulmonary 
tuberculosis as diagnosed by several x-rays taken since 
January 1987 and the condition was aggravated by the 
development of diaphragmatic hernia on the left chest.  
Through the years, the hernia worsened at the point that the 
bowel loops entered into the left chest space thus explaining 
the severe breathlessness of the veteran not responding to 
the bronchodilators on his hospitalization in Holy Child 
Hospital.  Dr. C. J. U. stated that the worsening of the 
diaphragmatic hernia with the bowel loops entering into the 
left chest aggravated the compromised right lung and possibly 
hastened the death of the veteran.  Dr. C. J. U. further 
stated that with regards to the diaphragmatic hernia, in view 
of the history of trauma (bullet wound) to the chest and 
subsequent infection (empyema) that set in thereafter, there 
was a strong possibility that the hernia was related to the 
trauma he sustained.  

An August 1990 medical certificate from Dr. N. C. D. J., an 
internist, indicated that he conducted an interview with the 
appellant and reviewed medical certificates issued by 
different physicians who at several times in the past saw, 
examined, and treated the veteran, as well as chest x-ray 
findings and found that there was no family history of 
bronchial asthma in the past.  The veteran experienced 
episodes of breathing difficulty only after he sustained a 
GSW, which were not alleviated by different bronchodilators 
administered.  His chest x-ray showed emphysema at the right 
lung, with mass lesion of the lower left lung showed 
compensatory emphysema of the right lung.  The size of the 
left lower lung lesion and character revealed abdominal 
content (intestinal lops) herniating through the weakened 
"gun-shot wound lassage".  The latest chest x-ray at Holy 
Child Hospital clearly revealed the presence of the massive 
herniation, which was enough to explain the cardiac 
consequences, as well as the non-response to the different 
bronchodilators given and subsequent death.  Dr. N. C. D. J.  
indicated that the veteran's service-connected injury at the 
left chest weakened tissue which permitted gradual and 
episodic abdominal viscera to herniate into the lungs in such 
severity to later cause respiratory embarrassment that 
ultimately caused the death of the veteran.  Dr. N. C. D. J. 
stated that it could be discerned that the veteran's death 
was due to his service-connected injury and its complicating 
consequence.  

A May 1991 medical certificate from Dr. N. C. D. J. indicated 
that after another review of the records regarding the death 
of the veteran, as well as the interpretations rendered by 
different entities regarding the etiology and pathology 
leading to the veteran's death, he found that the dyspneic 
episodes were not of an asthmatic etiology.  The most likely 
cause of the left diaphragmatic hernia in this case was 
traumatic in origin.  The scar tissue was made weak resulting 
from years of pressure upon the area, until herniation of 
abdominal contents ensued, every ear more and more abdominal 
viscera was herniating.  It was first reversible and then 
became irreversible.  The PTB was treated and could not be 
considered an etiology to the hernia.  The veteran's 
subsequent degree and level of physical activities gradually 
weakened the scar tissue of the left diaphragm, thereby 
permitting a progressive herniation of abdominal contents 
into the left pleural cavity.  The sudden and massive 
intestinal herniation seen by x-ray during his dyspnea attack 
was not reduced nor was the dyspnea minimized by the 
bronchodilator drugs-thereby causing, in a major and 
significant degree, the death of the veteran.  The x-ray 
chart revealed both loops in the left chest.  This 
"situation causes a vase-vagae stimulation as well as a 
mediastinal shift to the right."  This was a salient 
etiology of cardiac arrhythmias and also of respiratory 
arrest.  Dr. N. C. D. J. indicated that such injures and the 
later year's sequela had so progressed in severity that the 
manifestation alone clearly showed an increase in severity of 
the disability and were to such an extent that caused the 
death of the veteran.   

A certification dated in September 2003 by Dr. E. S. B., 
indicated that he treated the veteran for dyspnea secondary 
to emphysema.  

February 2004 correspondence from Dr. C. J. U. indicated that 
the veteran was admitted for the first time at Holy Child 
Hospital in April 1987 for severe shortness of breath.  His 
chest x-ray on admission showed pulmonary emphysema and 
diaphragmatic hernia on the left side with bowel loops noted 
in the left chest.  His condition progressively deteriorated.  
His shortness of breath and respiratory failure was possibly 
aggravated by the presence of a diaphragmatic hernia.  His 
death was due to respiratory arrest, secondary to chronic 
obstructive lung disease with pneumonia.  

Records received in February 2004 from Holy Child Hospital 
showed that the veteran was admitted for COPD, pulmonary 
emphysema, and to rule out pulmonary Koch's.  The final 
diagnosis was left diaphragmatic hernia and chronic 
obstructive lung disease.  The treatment records showed that 
the veteran had severe COPD with hiatal hernia with bowel 
loops in the left chest area.  It was noted that the veteran 
smoked about 10 cigarettes a day for 27 years.  An April 1987 
x-ray report showed that there was lucency at the left lower 
thoracic region in the hemidiaphragm elevated.  The heart was 
not enlarged with atheromatous aorta.  The left 
subdiaphragmatic region showed gas filled bowel loops.  The 
remarks included Koch's infection with emphysematous changes; 
diaphragmatic hernia, left; and arteriosclerotic heart 
disease.  

An expert opinion received in April 2004 from Dr. N. D. G., 
Section Chief, Thoracic Surgery, Department of Surgery, 
indicated that based on the documents available to him, the 
following observations were made:  the veteran sustained a 
penetrating injury to the left chest caused by a bullet 
sometime in April 1945 in his capacity as USAFFE Guerilla.  
As a result of the injury, the veteran had recurrent 
pulmonary problems like difficulty breathing, cough, and 
infections until his demise in April 1987.  In January 1987, 
a chest x-ray was done because he was having difficulty with 
breathing.  The film revealed a density in the lower lung 
field in the left chest, which showed a bowel loop suggestive 
of diaphragmatic hernia.  Despite medications and treatment 
for his supposed pulmonary infection, his symptoms progressed 
thereby causing him to consult another physician who 
requested a repeat x-ray in March 1987.  The findings showed 
an increase in the density previously noted.  In April 1987, 
he was having respiratory distress for which a repeat chest 
x-ray showed signs of dilated loops of bowel in the left 
chest.  This became more progressive on a film taken the 
following day.  The respiratory distress worsened until his 
death.  He had concomitant pulmonary emphysema causing a 
marginal respiratory function, where a slight change in lung 
volume within the thoracic cavity due to the diaphragmatic 
hernia would compromise severely his pulmonary condition and 
respiratory function.  The veteran had a MISSED INJURY 
(emphasis in original) in the left hemidiaphragm at the time 
of the bullet wounding, which may have caused a small tear in 
this muscular structure which subsequently allowed the 
herniation.  This was clearly a case of delayed appearance 
and diagnosis of the left diaphragmatic hernia due to the 
previous penetrating bullet wound in the left chest.  The 
delayed occurrence and diagnosis of diaphragmatic hernia is a 
recognized fact and phenomenon even mentioned in Thoracic 
Surgical Specialty Textbooks (as per accompanying 
photocopies).  Dr. N. D. G. opined that the diaphragmatic 
hernia aggravated the existing pulmonary emphysema which 
impaired the veteran's respiratory function thereby severely 
causing his demise in April 1987.  

In May 2004, a VA physician, a opined that the veteran's 
gunshot wound on the left chest was at least as likely as not 
related to the finding of diaphragmatic hernia but less 
likely as not materially contributory to his death.  The VA 
physician indicated that there was no mention of a 
diaphragmatic rupture or bowel rupture in the veteran's death 
certificate that would have suggested visceral rupture, 
herniation, or strangulation of bowel contents.  Furthermore, 
the VA examiner stated that although the subdiaphragmatic 
bowel loops may have produced elevation of the left 
hemidiaphragm; this was not significant considering that his 
thoracic muscles and right diaphragm had been adequate to 
maintain good oxygen.  Also, the VA examiner opined that the 
veteran's COPD was not controlled during his confinement with 
concomitant pneumonia, increasing the workload of breathing.  
The veteran was not provided assisted mechanical ventilation 
which could have decreased respiratory effort until his 
pneumonia responded to the antibiotics.   

In August 2004, a VA physician indicated that the veteran's 
gunshot wound in the left chest most likely resulted in the 
development of diaphragmatic hernia.  This was because an 
injury to the lower chest very likely may cause injury to the 
diaphragm producing a tear or a rent, and is diagnosed when 
one sees abdominal organs on chest x-ray.  The VA physician 
indicated that COPD is never due to GSW's.  The most common 
reason for the development of such pulmonary problem is 
chronic smoking which the veteran had.  Diaphragmatic hernia 
does not also lead to COPD; therefore, COPD was not caused by 
the gunshot wound or diaphragmatic hernia.  The record showed 
that the veteran was admitted primarily for respiratory 
manifestations.  The VA physician opined that while it is 
possible that herniated abdominal organs could cause 
respiratory distress in a lung whose function was already 
compromised by emphysema, this should be concomitantly 
accompanied by complaints in the abdomen (i.e. organs that 
entered and became caught in the defect may be strangulated 
and thus should produce symptoms referable to the organ 
involved).  In this case, there should have been symptoms of 
pain and vomiting due to strangulation of intestinal loops.  
Therefore, "the diaphragmatic hernia seen in this [veteran] 
is less likely to have caused his death.  

A report of contact from the appellant's representative and 
Dr. H. C. D. indicated that an informal hearing took place in 
March 2005.  Dr. H. C. D., a practicing surgeon, explained at 
length how a GSW in the left lower chest could actually 
damage the diaphragm and later form a weak point and 
subsequent hernia in the area.  According to him, this could 
aggravate and existing lung condition, like in this case, the 
veteran's PTB and COPD.  The GSW, he opined, caused the 
diaphragmatic hernia, which aggravated the existing lung 
conditions, and eventually produced COPD and respiratory 
arrest.  

III. Criteria

As noted, an unappealed August 1991 rating decision denied 
the appellant's claim seeking to establish service connection 
for the cause of the veteran's death based essentially on a 
finding that the evidence did not show that the veteran's 
service connected disability substantially or materially 
contributed to cause or hastened his death.  That decision is 
final. 38 U.S.C.A. § 7105.  "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim." 38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in March 
2003), and the new definition applies.  The revised 
definition requires that in order to be considered "new and 
material," evidence received must raise a reasonable 
possibility of substantiating the claim, and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to be the principal cause 
of death, it must singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related. 38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. 38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312(c)(4).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by evidence of record. 
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).

IV. Analysis

As was noted, service connection for the cause of the 
veteran's death was previously denied based on a finding that 
that the evidence did not show that the veteran's service 
connected disability substantially or materially contributed 
to cause or hastened his death.  For additional evidence to 
be new and material, to raise a reasonable possibility of 
substantiating the claim, and to relate to an unestablished 
fact necessary to substantiate the claim in this scenario, it 
would have to tend (by itself or together with evidence 
previously of record) to show that the veteran had a service-
connected disability substantially or materially contributed 
to cause or hastened his death.  The additional evidence 
received since August 1991 rating decision is new, as it was 
not previously of record.  Since it includes competent 
evidence (medical opinions) that the veteran's GSW produced 
the development of diaphragmatic hernia which severely 
compromised his pulmonary and respiratory function that led 
to his death, it relates to an unestablished fact necessary 
to substantiate the claim, raises a reasonable possibility of 
substantiating the claim, and is material.  As the additional 
evidence is both new and material, the claim may be reopened.

The appellant and her representative maintain the residuals 
of the veteran's service-connected GSW led to a left 
diaphragmatic hernia that substantially and materially 
contributed to cause or hasten the veteran' death.  The Board 
finds that a the medical evidence of record clearly showed 
that the veteran's service-connected GSW led to left 
diaphragmatic hernia, and this matter is not in dispute.  
What is in dispute, however, is whether or not the left 
diaphragmatic hernia materially contributed, hastened, or 
caused the veteran's death.  

In August 1987, Dr. C.J. U., the veteran's attending 
physician at the time of the veteran's death, stated that the 
worsening of the diaphragmatic hernia with bowel loops 
entering into the left chest aggravated the compromised right 
lung and possibly hastened the death of the veteran.  In an 
August 1990 medical certificate, Dr. N. C. D. J. indicated 
that the veteran's service-connected injury at the left chest 
weakened the tissue which permitted gradual and episodic 
abdominal viscera to herniate into the lungs in such severity 
to later cause respiratory embarrassment that ultimately 
caused the death of the veteran.  In February 2004, Dr. C. J. 
U. further indicated that the veteran's shortness of breath 
and respiratory failure was possibly aggravated by the 
presence of a diaphragmatic hernia.  In an April 2004 
opinion, Dr. N. D. G., indicated that the diaphragmatic 
hernia aggravated the existing pulmonary emphysema which 
impaired the veteran's respiratory function thereby severely 
causing his demise.  However, in May 2004, a VA physician 
indicated that the subdiaphragmatic bowel loops may have 
produced elevation of the left hemidiaphragm, but this was 
not significant considering that the thoracic muscles and 
right diaphragm would have been adequate to maintain good 
oxygen.  Also, in August 2004, another VA physician indicated 
that it was possible that herniated abdominal organs could 
cause respiratory distress in a lung whose function was 
compromised by emphysema; however, it should be accompanied 
by complaints in the abdomen.  As there weren't any symptoms 
of pain or vomiting here which was indicative of 
strangulation of intestinal loops, the diaphragmatic hernia 
seen here was less likely to have caused the veteran's death.  
Yet, in a March 2005 report of contact, Dr. H. C. D. opined 
that the GSW caused the diaphragmatic hernia which aggravated 
the existing lung conditions, and eventually produced COPD 
and respiratory arrest.  

Based on the above conflicting evidence, the Board concludes 
that it is at least as likely as not that the left 
diaphragmatic hernia did play a significant role in hastening 
or substantially or materially contributing to the veteran's 
death.  When, as in this case, the evidence is in equipoise, 
the benefit of the doubt is to be resolved in the appellant's 
favor.  Accordingly, service connection for the cause of the 
veteran's death is warranted. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.  


ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is granted.

Service connection for the cause of the veteran's death is 
warranted.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


